           Case 5:17-cv-01249-EGS Document 85 Filed 06/17/19 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA

JOEL DOE, et al.,

      Plaintiffs,

      v.
                                         Case No. 5:17-CV-01249-EGS
BOYERTOWN AREA SCHOOL
DISTRICT,                                The Honorable Edward G. Smith

      Defendant,

     and

PENNSYLVANIA YOUTH CONGRESS
FOUNDATION,

     Defendant Intervenor.


     PLAINTIFFS’ MOTION TO STAY PROCEEDINGS PENDING
    RESOLUTION OF APPEAL IN BOSTOCK v. CLAYTON COUNTY,
ALTITUDE EXPRESS, INC. v. ZARDA, AND R.G. & G.R HARRIS FUNERAL
                        HOMES v. EEOC
        Case 5:17-cv-01249-EGS Document 85 Filed 06/17/19 Page 2 of 4




                                     MOTION

      Plaintiffs respectfully move this Court to stay these proceedings pending the

resolution of Bostock v. Clayton Co., cert. granted, 139 S. Ct. 1599 (2019), Altitude

Express, Inc. v. Zarda, cert. granted, 139 S. Ct. 1599 (2019), and R.G. & G.R. Harris

Funeral Homes v. EEOC, cert. granted, 139 S. Ct. 1599 (2019). In support of this

motion, the Plaintiffs concurrently file their Memorandum of Law.


Respectfully submitted this 17th day of June, 2019.


                                       By: /s/ Randall L. Wenger


CATHY R. GORDON, PA #56728                RANDALL L. WENGER, PA #86537
Litchfield Cavo, LLP                      JEREMY L. SAMEK, PA #205060
420 Fort Duquesne Blvd., Suite 600        Independence Law Center
Pittsburgh, PA 15222                      23 North Front Street
(412) 291-8246                            Harrisburg, PA 17101
(412) 586-4512 fax                        (717) 657-4990
gordonc@litchfieldcavo.com                (717) 545-8107 fax
                                          jsamek@indlawcenter.org
KELLIE FIEDOREK, DC #1015807*             rwenger@indlawcenter.org
CHRISTIANA HOLCOMB, CA #277427*
Alliance Defending Freedom                GARY S. MCCALEB, AZ #018848*
440 First St. NW, Suite 600               Alliance Defending Freedom
Washington, DC 20001                      15100 N. 90th Street
(202) 393-8690                            Scottsdale, Arizona 85260
kfiedorek@ADFlegal.org                    (480) 444-0020
cholcomb@ADFlegal.org                     (480) 444-0028 fax
                                          gmccaleb@ADFlegal.org
*Admitted Pro Hac Vice
                                          ATTORNEYS FOR PLAINTIFFS


                                         2
       Case 5:17-cv-01249-EGS Document 85 Filed 06/17/19 Page 3 of 4




                   CERTIFICATE OF NON-CONCURRENCE



Defendant and Defendant Intervenor do not concur in the Motion to Stay

Proceedings.



/s/ Randall L. Wenger
Randall L. Wenger
INDEPENDENCE LAW CENTER
23 North Front St.
Harrisburg, PA 17101
rwenger@indlawcenter.org




                                       3
        Case 5:17-cv-01249-EGS Document 85 Filed 06/17/19 Page 4 of 4




                           CERTIFICATE OF SERVICE



The undersigned hereby certifies that on Monday, June 17, 2019, the foregoing was

filed electronically and served on the other parties via the court's ECF system.



/s/ Randall L. Wenger
Randall L. Wenger
INDEPENDENCE LAW CENTER
23 North Front St.
Harrisburg, PA 17101
rwenger@indlawcenter.org




                                          4
